Citation Nr: 0018053	
Decision Date: 07/11/00    Archive Date: 07/14/00

DOCKET NO.  99-04 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an evaluation greater than 30 percent for an 
anxiety disorder. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Eckart, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1943 to December 
1945.  His decorations and awards include the Asian Pacific 
Ribbon and Submarine Combat pin with two gold stars.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 1998 rating decision of the 
No. Little Rock, Arkansas, regional office (RO) of the 
Department of Veterans Affairs (VA).


FINDINGS OF FACT

Medical evidence demonstrates the veteran's service- 
connected anxiety disorder is manifested by occupational and 
social impairment with reduced reliability and productivity 
due to disturbances of mood, with depression and anxiety for 
3 to 4 days at a time; exaggerated startle response causing 
public embarrassment; somatic complaints and visibly 
observable manifestations of anxiety which results in 
difficulty establishing and maintaining effective work and 
social relationships.  The disability results in less than 
severe or total social and industrial impairment.


CONCLUSION OF LAW

The criteria for a 50 percent rating for an anxiety disorder 
are met. 38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. 
§§ 4.7, 4.130, Diagnostic Code 9400 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that the evaluation assigned to his 
service connected anxiety is inadequate to reflect its 
current level of severity.

Initially, the Board finds that the veteran's claim is "well-
grounded" within the meaning of 38 U.S.C.A. § 5107(a); that 
is, a plausible claim has been presented. Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  An allegation of increased 
disability is sufficient to establish a well- grounded claim 
seeking an increased rating.  Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992).  The Board is also satisfied that all 
relevant facts have been properly developed to their full 
extent and that the VA has met its duty to assist.  White v. 
Derwinski, 1 Vet. App. 519 (1991); Godwin v. Derwinski, 1 
Vet. App. 419 (1991).

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155. 
Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire 
history of the veteran's disability is also considered.  
Consideration must be given to the ability of the veteran to 
function under the ordinary conditions of daily life.  38 
C.F.R. § 4.10.  If there is a question as to which of two 
evaluations should apply, the higher rating is assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The record shows that entitlement to service connection for 
psychoneurosis was established by the Board in a February 
1948 determination.  An April 1948 RO determination 
implemented the Board's decision, and assigned a 
noncompensable evaluation prior to January 1947, a 10 percent 
evaluation from January 1947 to October 1947 and a 30 percent 
evaluation as of October 1947.  The 30 percent evaluation has 
been confirmed and continued in subsequent rating decisions 
leading up to this appeal.  The service connected disorder 
has been classified as generalized anxiety disorder.

General Anxiety Disorder is evaluated under the General 
Rating Formula for Mental Disorders.  This formula states 
that a 30 percent rating percent evaluation is warranted for 
the following symptoms: Occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).

A 50 percent evaluation is warranted for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as flattened affect, circumstantial 
circumlocutory, or stereotyped speech, panic attacks more 
than once a week, difficulty in understanding complex 
commands, impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks), impaired judgment, impaired abstract 
thinking, disturbances of motivation and mood, and difficulty 
in establishing and maintaining effective work and social 
relationships. 38 C.F.R. § 4.130, Diagnostic Code 9400 
(1999).

A 70 percent evaluation is warranted for the following 
symptoms:  Occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial  
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships. 

A 100 percent evaluation is warranted where there is evidence 
of total occupational and social impairment due to gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living; 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name. 38 C.F.R. § 
4.130.

The evidence includes service medical records, which reveal 
that in April 1943, the veteran sustained an intercranial 
injury with loss of consciousness for 2 hours followed by 
headaches and dizziness.  The record also reveals that the 
veteran served in combat on a submarine, and received a 
submarine combat pin with 2 gold stars.  An October 1947 VA 
examination noted the veteran to be a tense, fidgety and 
apprehensive individual and diagnosed him with 
psychoneurosis, anxiety.  Repeated examinations through April 
1959 continued to document symptoms such as appearing tense 
and anxious. The April 1959 VA examination noted that he was 
a poor candidate for psychotherapy and advised against 
treatment.

The report from a March 1996 VA examination revealed an 
occupational history of the veteran having worked as a 
farmer, a burner, a welder and a machinist.  His longest job 
lasted 14 years, from which he retired in June 1989.  He was 
noted to have been married once, was still married, and he 
indicated this marriage was good.  He had 5 children.  His 
activities included working on the yard, relaxing at the 
lake, attending activities with such social groups as the 
VFW, DAV, submarine veterans of WWII and the Masonic lodge.  
He also belonged to a coin collectors club and regularly 
attended church.  On interview, significant observations were 
that he appeared markedly anxious in affect, and he 
demonstrated motor shakiness and a trembling voice at times.  
Overall mood was anxious, orientation was appropriate and 
thinking was spontaneous, logical and rambling.  He 
demonstrated good memory, thought contact was not unusual and 
he seemed well socialized.  He felt that his anxiety was 
related to underlying physical problems.  Although he 
reported traumatic situations during World War II service, 
the examiner did not think he had all the symptoms for a PTSD 
diagnosis.  The assessment was that he seemed to be 
experiencing some anxiety symptoms.  He reported being 
nervous, shaky and tense.  He also had several somatic 
complaints.  The frequency of the anxiety was irregular, 
duration was chronic, with current intensity, mild.  His 
prognosis was likely to have irregular problems with anxiety 
in the future.  The diagnosis rendered was anxiety disorder, 
not otherwise specified and GAF score was 68.  

VA treatment records reveal that in August 1996 he presented 
with complaints of increased irritability, thrashing in bed, 
increased startle and shakes, with inability to rest and 
memories of combat becoming more devastating.  He related 
stressful combat experiences while serving aboard a 
submarine.  He appeared to be holding back tearfulness while 
talking about combat experiences and he was assessed with 
post traumatic stress disorder with accompanying anxiety and 
depression.  In a September 1996 initial psychiatric 
appointment he reported symptoms similar to those given in 
August 1996, and related that his exaggerated startle 
responses attracted unwanted attention such as embarrassing 
laughter from bystanders.  He also reported temper outbursts.  
He appeared somewhat anxious and moderately depressed in 
another September 1996 treatment record, which again assessed 
PTSD with associated anxiety and depression.  In January 
1997, he reported increased depression, which he attributed 
to be "holed up" inside his house.  During the same visit 
he was described by his psychiatrist as "tremulous" and 
while his sleeping was apparently sound, he was observed by 
his wife to be "mumbling" more to the extent she would not 
sleep with him.  

In February 1997, the veteran was less depressed, although 
the tremulousness continued.  He also was noted to have 
gotten more restless while sleeping the past week, following 
a period where he had slept more soundly and thrashed less.  
By April 1997, he reported being not as depressed, and 
nightmares were not as bad.  He was able to put aside 
memories of World War II out of his mind more than 
previously.  He also reported in April 1997, that he was 
getting 6 hours of sleep a night rather than 5 to 6 hours 
that he had gotten previously.  

During a July 1997 visit, he appeared more distressed than 
when last seen.  He reported increased nervousness and 
increased startle response.  He expressed his apprehension 
about what was causing him to feel like this and his family 
called attention to his recent changes.  Another July 1997 
treatment record reported that he talks in his sleep 4 to 5 
times a week and he appeared tremulous and agitated, and was 
clearly frustrated with his symptoms.  PTSD chronic was the 
ongoing diagnosis.  In August 1997 he reported still 
thrashing in his sleep, but unable to remember dream content 
and avoided thinking about the military.  On follow up in 
September 1997, he looked less anxious than one month ago, 
but was still quite anxious.  In October 1997, he reported a 
recent panic attack while at a shopping center with his wife; 
he had increased nervousness and thrashing during sleep as 
well recently.  Objectively he looked a little tremulous, 
about the same as a month ago.  In November 1997, he reported 
having less nightmares and sleeping better, but reported 
increased sleepiness and tiredness during the day and dry 
mouth, since he began taking Doxepin at bedtime.  He reported 
that he continues to be depressed, but trying to take walks 
in the woods and working on the house to stay busy.  In 
January 1998, he reported that his depression had increased, 
he was sleeping too much, he was more fatigued and his back 
pain was more bothersome.  He commented that he may be more 
depressed because of attending his cousin's funeral.  He was 
advised to contact the psychiatrist if the depression lasted 
more than two weeks.  By April 1998, he appeared in much 
better spirits and reported doing much better if he works 
outside.  He was less depressed and sleeping better.  Another 
April 1998 treatment record did note that he looked mildly 
anxious, and answered a number of questions from a nursing 
student with mild exacerbation of tremulousness and anxiety.  
He was noted to still suffer exaggerated startle response.  
The assessment was chronic, PTSD.  

The report from a June 1998 VA examination revealed 
complaints of current problems with depression, nervousness, 
lack of energy, concentration problems, crying spells and an 
inability to relax.  He reported "I'm awful nervous" and 
"I irritate real easy."  He had difficulty following 
through on what he wanted to do because he forgets to do it.  
He reported several physical problems such "my nerves will 
go numb," headaches, and stomach upset.  He felt that 
whenever these physical problems occur, his anxiety worsened.  
He felt the need to be active due to restlessness and 
difficulty sitting too long.  He reported depression and 
anxiety for 3 to 4 days at a time, improvement for a day or 
two, then return of the depression or anxiety.  He claimed 
that he argues about little things he shouldn't argue about 
in the first place.  He relied on his wife to help him cool 
down and relax.  He reported crying more easily sometimes 2 
or 3 times per week.  He reported that he sleeps restlessly 
and will talk in his sleep, but can't remember any dreams the 
next day.  He tried to avoid his worries, such as his 
daughter's problems, but is not successful doing so.  Besides 
his service history of submarine combat, he gave a vocational 
history of having worked as a farmer, as a machinist and as 
an electronics tech.  Most of the early jobs were for less 
than 6 years, with some lasting months, but later he worked 
for General Electric from 1965 to 1979 and with Gould Battery 
from 1975 to 1989.  He retired in 1989.  

The veteran did not have problems with drugs or alcohol.  The 
only mental health services he ever received were 
medications.  He was described as living with his wife, and 
occupied himself with yard work.  He liked to read and watch 
television.  He liked to take short walks.  He was noted to 
get together with friends fairly often and participated with 
activities at the VFW and DAV.  He also belonged to a 
mneumistic club and played bingo.  

On objective examination he was noted to demonstrate 
appropriate grooming and hygiene.  He sat in a very fidgety 
manner.  His speech was clear with good ability to express 
himself.  His affect was nervous and his overall mood seemed 
anxious.  His orientation was appropriate, and thinking was 
spontaneous, logical and productive.  His presentation was 
fairly well organized.  His thought content was notable for 
preoccupation with his worries.  He denied suicidal or 
homicidal ideations and denied hallucinations.  Relationships 
with others seemed good, with a high frequency of contact and 
a preference for being with others.  Memory was good, fund of 
information was good and reasoning skills demonstrated 
abstract thinking capacity.  Judgment and insight appeared 
good.  He was aware of his symptoms and had sought medical 
treatment for them.  He was noted to distract himself to 
avoid his worries.  Intellectual functioning was in the 
average range.  He was friendly, open and cooperative.  

The summary in the June 1998 VA examination was that he 
appears to be having difficulties with an anxiety disorder.  
His anxiety was manifested by nervousness, irritability, 
worries, tension, concentration problems and multiple somatic 
complaints.  Problems were on a daily basis and have been 
moderate in severity.  He currently seemed impaired in mood.  
Social relationships, activity level and marital functioning 
seemed good.  His anxieties were said to worsen when he has 
physical problems.  Prognosis was largely tied to the extent 
of his physical problems.  He was competent to manage his own 
affairs.  The diagnosis rendered was generalized anxiety 
disorder.  His GAF score was 58.

Upon review of the evidence, and application of the pertinent 
laws most favorable to the veteran, the Board finds that, 
based on the evidence of record, the veteran's symptoms 
associated with his service connected anxiety disorder, 
warrant an increased evaluation of 50 percent but no higher.  
The symptoms are productive of occupational and social 
impairment due to such symptoms, disturbances of motivation 
and mood and difficulty in establishing and maintaining 
effective work and social relationships.  This is, in the 
view of the Board, a close case between a rating of 30 or 50 
percent, but where the disability picture more nearly 
approximates the criteria required for the higher rating, the 
higher one should be assigned.  38 C.F.R. § 4.7.  The 
veteran's symptoms were reported on most recent examination 
to include depression and anxiety for 3 to 4 days at a time, 
improvement for a day or two, then return of the depression 
or anxiety.  He also reported crying more easily sometimes 2 
or 3 times per week.  The symptoms were noted to fluctuate in 
frequency and intensity, to include sleep disturbances that 
also adversely affected his sleeping arrangements with his 
wife, as noted in the VA treatment records, particularly 
those from 1996 through 1998.  Furthermore, he was visibly 
observed on numerous occasions to be anxious, fidgety and 
shaky, including during the interview portion of the June 
1998 VA examination.  This examination assessed his symptoms 
as occurring daily, "moderate" in severity and primarily 
involved impairment of mood.  

While the veteran reportedly has had good social interactions 
with others as well as a stable marriage, his symptoms are 
also shown to have caused him great difficulties in social 
settings at times.  Most notably, a treatment record from 
October 1997 revealed an episode of a panic attack while at a 
shopping center with his wife.  He has also related that his 
exaggerated startle responses cause him anguish by attracting 
unwanted attention such as embarrassing laughter from 
bystanders.  This was noted in a September 1996 initial 
psychiatric appointment record.  This was also complained of 
in his March 1999 substantive appeal, in which he stated that 
he panicked during a recent thunderstorm and that if startled 
by loud noise in a public place, he jumps and yells, causing 
bystanders to view him as "wacky."  These above described 
manifestations are consistent with a 50 percent disability 
rating under the General Rating Formula.  

However, the Board concludes that do not reveal the symptoms 
to include those such as obsessional rituals, illogical 
speech, nearly continuous panic attacks, neglect of personal 
appearance and hygiene, or the inability to establish and 
maintain effective relationships so as to warrant a 70 
percent rating.  To the contrary, the findings of the 
treatment records and VA examinations of record revealed the 
veteran to present himself well in appearance, his memory and 
judgment were within normal limits and he had no signs of 
psychosis.  The Board finds, based upon the entire record, 
that the veteran's disability picture does not more nearly 
approximate the criteria for a 70 percent rating. See 38 
C.F.R. § 4.7.

In addition, the Board notes there is no medical evidence of 
total occupational and social impairment due to such symptoms 
as gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living; 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  The veteran is 
not shown to be a persistent danger to himself or others.  
Therefore, the Board finds a 100 percent disability rating 
under the new criteria is not warranted.

As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran or his 
representative, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991). In 
this case, the Board finds no provision upon which to assign 
a higher rating above 50 percent.


ORDER

Entitlement to a 50 percent disability rating, but no higher, 
for an anxiety disorder is granted, subject to the 
regulations governing the payment of monetary awards.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 

